Title: To George Washington from Archibald Cary, 25 May 1782
From: Cary, Archibald
To: Washington, George


                        
                            My Dear Sir,
                            May 25th, 1782. Richmond. 
                        
                        Nothing but the Situation your old Acquaintance Mrs Cary was in, whilst you were in Virginia could have
                            justified me in not paying my respects in Person to you. She lingerd on to the last of November, when I had the Misfortune
                            of Loseing her.
                        An immediate opportunany Offers to Philadelphia, and I do my Self the Honor of incloseing you Sundery
                            resolutions this day Enterd in to by both Houses of Assembly—The Letter you wrote the Governor respecting the Measures
                            taken by Great Britain gave rise to them, And they point out to You that the Assembly Entertain the same opinion which you
                            have given as yours.
                        I Am Happy to give it as my opinion that we have a better Assembly than we have had for Several Years, and of
                            Consequence we may Hope they will Exert Every Power of the State for Support of the Common Cause, with so Much Propriaty
                            Urged in Your Letter. Pray God I may live to see you (when haveing Conquerd our Enemies) Enjoy the Blessings of Peace in
                            this Your Native Country. I have the Honor to Subscribe my Self Your Affte Friend & Hble Servt
                        
                            Archd Cary

                        
                    